     USDC IN/ND case 1:19-cv-00140 document 1 filed 04/03/19 page 1 of 5


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        FORT WAYNE DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )   Case No. 1:19cv140
              V.                             )
                                             )
ASHLEY N. VANHOOSIER,                        )
a/k/a ASHLEY N. TIMMONS,                     )
VIA CREDIT UNION,                            )
                                             )
                   Defendants.               )


                                 COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.   On or about March 2, 2010, Defendant Ashley N. VanHoosier a/k/a

Ashley N. Timmons, (herein “Ashley N. VanHoosier”) executed and delivered

to Plaintiff a promissory note in the amount of $84,578.07. A copy of said
     USDC IN/ND case 1:19-cv-00140 document 1 filed 04/03/19 page 2 of 5


note is attached hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Ashley N.

VanHoosier, executed and delivered to Plaintiff a mortgage on the following

described real estate in Grant County, to wit:

      LOT NUMBER 4 IN DIAMOND ESTATES SUBDIVISION IN
      GRANT COUNTY, INDIANA.

      Commonly known as: 600 E. South D St., Gas City, IN 46933-2066

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Grant County,

Indiana, on March 3, 2010, as Instrument No. #2010-001383, a copy of which

is attached hereto as “Exhibit 2.”

      4.    As a part of this transaction, Ashley N. VanHoosier executed a

Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of which is

attached hereto as AExhibit 3.@ By this agreement, the United States agreed

to defer a portion of the accruing interest so long as there was no default, but

in the event of a default, the credited interest becomes due as an in rem

charge secured by the mortgage. There is due under the Subsidy Agreement

the sum of $00.00.

      5.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.


                                          2
     USDC IN/ND case 1:19-cv-00140 document 1 filed 04/03/19 page 3 of 5


      6.   Ashley N. VanHoosier is in default in repayment of the obligations

due to Plaintiff under the terms of the promissory note.

      7.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Ashley N. VanHoosier have

been satisfied and/or have occurred.

      8.    Ashley N. VanHoosier owes Plaintiff, pursuant to the note and

mortgage, the sum of $132,650.80 consisting of $112,316.73 in principal and

$20,334.07 in accrued interest as of March 27, 2019, with interest thereafter

at the rate of $14.4566 per day to the date of judgment, plus interest credit

under the Subsidy Agreement in the sum of $00.00. In addition, the

government may incur additional costs and expenses associated with the

preservation and sale of the real property, which may become due and owing

under the terms of the note and mortgage.

                                COUNT TWO
                                (Foreclosure)

      9.    Plaintiff restates and incorporates by reference allegations 1

through 8 as though fully stated herein.

    10.     Defendant VIA Credit Union is made a defendant to answer as to

its interest in the real estate by virtue of a judgment in the amount of


                                       3
     USDC IN/ND case 1:19-cv-00140 document 1 filed 04/03/19 page 4 of 5


$5,971.00 plus costs, entered on March 27, 2015, as Cause No, 27D03-1501-

SC-00064, in Grant County Superior Court.

    11.      The mortgage of Plaintiff is prior and paramount to the interest

of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the

          amount of $132,650.80, together with interest accruing after March

          27, 2019, to date of judgment at the rate of $14.4566 per day, plus

          any such further costs and expenses as may be incurred to the date

          of sale of the property and in personam against Ashley N.

          VanHoosier, in the amount of $132,650.80 (the in rem judgment

          minus the differed interest or subsidy recapture in the amount of

          $00.00), and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

          paramount to the interests of all other parties and determining the

          amount and priorities of the interests of all parties to the real estate;

          and an order foreclosing the equity of redemption of defendants in

          the real estate;

      C. Enter an order directing the sale of the property by the U.S.

          Marshall and application of the proceeds first to the costs of sale,
                                         4
USDC IN/ND case 1:19-cv-00140 document 1 filed 04/03/19 page 5 of 5


   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 5
                                                                                                                                                                       ll!:ftiU,r;.• UV\Itl
                  '" • .::o r r\A        tiJOJI<ttaauo                             11.."111t\-R.UJ"l.ll




                  USDC IN/ND case 1:19-cv-00140 document 1-1 filed 04/03/19 page 1 of 3

  Fnm• RD 1940-16                                                                                                                                 F:>nn Awrov~d
  (Rev. 7-05)                                                                                                                                     OM'3 N<l 0575-')1'-'2
                                                           UNITED STATES DEPARThtENT OF AGRICIJL T\JRE
                                                                    RURAL HOUSING SERVICE

                                                                           PROMISSORY NOTE
                                                                                                                                                  SA11Sr1EO
   Type of loan          SECTION' 502
                                                                                                                            This _ _ day :If ______ ;:o ·-------
    Loan No. _                  . :05~~                                                                                     United States o1 Am~ca

   Oate:
                       ·--~~
                         ----:..-20=-...:t:.;;o_ __
                      J3/02
                                                                                                                            By:
                                                                                                                            Title:
                                                                                                                                               · - -·~--·-----·····
                                                                                                                                                     ·------------ ..
                                                                                                                            USOA, Rural Hc•u5ir-g 5(!Nices

   t>OO E South 0 Street
                                                                               (Prgpeny Address)
   ~;as    City                                                               Grant                                    IN
                          (City or Town)                                                    (County)                            (Statu)

  BOJ~ROWER'S      PROMISE TO PAY. In return for a loan that! have received, I promise to pay to the C•nfer of the Unit;cl
  States of America, acting through the Rural Housing Service (and its successors) (~Govemmentj $JtL.!i.1.li,.J.~------·
  {lhis amount •s called "principal'1, plus interesL
  INTEREST. h1terest wal be charged on the unpaid principal until the full amount of the principal hns been paid. I will pay
  interest at a ~·early rate of   4. 8750    %. The interest rate required by this section is the rate I wil! pay both berow
  and after any default described below.

  PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

      I. Principe;! and interest payments shall be temporarily deferred. The interest acaued to------- -·----· ------·
  shall be added to the principal. The new principal and later a~crued interest shal. be payable in _].!'~ 1eg1 dar nmc:-rl Z(:v
  installments on the date indicated in the box below. I authorize the Government r.o enter the amounlt•f s..zch new prne put
  han:!: $                       , and the amount of such regular installments in the box below when E•U·~h amour-ts hav·~ b ~en
  d atEm1i,1ed. I agree to pay principal and interest in installments as indicated in the box below.

     II. Payments shall not be deferred. I agree to pay principal and interest in                                       _3~9""6..___ installme~nts           as   ine:c:~te!<l   h
  the box below.
  1will pay principal and interest by making a payment every month.
  I will make m:~ monthly payment on the 2nd day of each month beginning on                                            April 2        __.. .3.:~~ anti
                                                                                                                                                       --·-----·----·-1
  ::ontinuing fur ....12.L months. I will make these payments every month until I have paid all of the prin·~pul ~rd intere:;t
  and any other charges described below that I may owe under this note. My monthly payments wih be applied to inlera~ t
  t>efclre principal. If on      March 2                          , lli1. , I still owe amounts under this note. I wHI pay those amounts in lull Jll
  that date, which is called the •maturity date."
  My rnonlhly paJ111ent will be $ _,.4...,.2...,9...._...9""3..__ _ ___,. I will make my monthly payment at the past e:.f.f:...ce......a.:Jdr.e..as... •• __
 .noted on my billing statement                                                               or a different place if required by the G:l\'omment.


 PRINCIPAL J\DVANCES. If the entire principal amount ot the loan is not advana!d at the time of l:lan closing, the
 unadvanced halance of the Joan will be advanced at my request provided the Government agrees to the advance The
 Govemrnent must make the advance provided the advance is requeste(i for an authorized purpose. Interest r.J!all
 m:crue on the amount of each advance·beglnning on the date of the ac~hoe as shown in the Rec:ord of Advances
 below. I authorize the Government to enter the amount and date of the advance as shown In the Fleet •rd c•f AdvanCE>!
 llelow. I authorize the Government to enter the amount and date of such advanco on the Record of tl.•lva•:~s.


  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Ad of 194-R It is fer the t}le
  •)flo an indicated in the "Type of loan" block at the top of this note. This note shall be subject lo tt.e presf!nt ragul:dir:ll!
  •ll tt:e Government and to its future regulations not inconsistent with the express provisions of this not e.

 ~.::c:diug to ll!.c Pap•:rwork Rcductio:aA~ of 1995,1lD pc:nons ac tcqoll:t:dto rcS))CIIIdto a a!UcaiQIIofinfocwio:a unkts il disp!.ays a valid CMB-;;;;;cl---- .j



~--
 g ::~L..-r. The ..Ud OMB colliXOl nwabcr far 11m lnlcumation ccUectioll iJ 0575..(1172.. The tbe reqniml. to CClr.lph:te Chis ill!OilUI!im! eol:c.:lio: .:l is • ;tir.u..r:d tc•
 erase 15 miz:n1o=s pc:r n:spanse. indu.d.ing the lime (or~ inslnlCiicms, ~hing cxi51ing ~sour~ ptbaing ll:ld. mainlaiuin,J (lc :ua r =:;, d, uu.
                                                                                                                                                                                 j
 •r:lfleting &lid revie•ving the coUc:cticm ofinfomJalion.

                                                                                           1
                                                                                                                                                       - --·---·---·




                                                                                  EXHIBIT 1
                                                                                                                          t~ U ,II P•)•   ,J \. UC)
                                                             u;:,uA-t<IH"Ill.   lJ~\·~   1 upu:eut.


                 USDC IN/ND case 1:19-cv-00140 document 1-1 filed 04/03/19 page 2 of 3


  LATE CHARGES. If the Government has not received the full amount of any monthly payment by ltte end of ._.!.L..da )It:
  after the dale it is due, I will pay a late charge. The amount of the charge wiD be       4        percent of my .:Jve:'d ue
  payment of principal and interest I wUJ pay this charge promptly, but only once for each late payment.

  ElORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time bl3fore th..>y Eire due.
  1\ payment of principal only is known as a "prepayment." When I mske a r:repayment, I will tell.the Gcvernmant in
  writing thai I am making a prepayment

  I may malta a full prepayment or partial prepayment without paying any prepayment charge. The Government will USB
  ~II of my prepayments to reduce the amount     of principal that I owe under this Note. If I make a partial precayment, tilt!;:
  yJiJI be no changes in the due date or in the amount of my monthly payment unless the Government a~yees in wriling I•J
  those changes. Prepayments will be applled to my loan in accordance with the Gc)vemmenrs regtJiatillns and
. ac:;ounting procedures in effect on the date of receipt of the payment.

  ASSIGNMENT OF NOTE. I understand and agree that the Govemment may at a1iy time assign this mte \vilhoul my
  consent. If the Government assigns the note I will make my payments to the assinnee of the note and b MJCh c;;.s ~
  I he tflrm "Government" wUI mean the assignee.

  CJ=;.EDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable lo obtain St..·ffici:mt •;r~?tfit
  fro., other sources at reasonable rates and terms for the pi.J1'POSes for which the Government is gi·lin~ fn(! UM; l!lan.
  IJSE CERTIFICATION. I certify to the Government that the funds I am borrowing t'rom the Govemrner.twili 01ly bo
  LJ:w.d for purposes authorized by the Government


 LeASE OR SALE OF PROPERTY. If the property constructed, improved, purchmted, or refinanced wi:h l""is luan :s I"•)
 leased or rented with an option to purchase, (2) leased or rented wilhOtJt option to purchase for 3 yean or longer, ·:>r (:3)
 is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government rnay at its option ·:fee. an;. the entire
 remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to l.1'!madia(e!) pay off
 the entire loan.

  REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
  infc•rmation the Government requests about my financial situation. If the Government detennines that I can gat a loan
. frmn a responsible cooperative or private credit source, such as a bank or a aedit union, at reasor.abl11 rates •md ternm
  fer sirnuar purp·:>ses as this loan, at the Govemmenrs request. I will a.oply for and .accept a loan in a sllffic.ant amount tc
  par this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 cf tmt
  Housing Act of 1949 to compensate for my lack of repayment abifity.
 SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of s-Jbsidy granted ir· the· form of
 pHyment assistance under the Govemmenrs regulations.

 CREDIT SALE TO NONPROGRAM BORROWER The provisions of the paragraphs entitled "Credit Elsewhere
 Certification" and "Requirement to Refinance with Private Credif' do not apply if this loan is classifr~d ~1s a
 non program loan pursuant to section 502 of the Housing Ad. of 1949.

DEFAUL r. If J do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I arn rn
default the Government may send me a written notice telling me that if I do not pay the overdue amount b-1 a cerla·n o~t:,
ttm Government may require me to lmrn.ec;liately pay the full amountot.the.unpaid principal, aU the intaesHhaH-o\"Ie~ ;t'\1
any late charges.-lnteresi will continue to accrue on past due principal and interest Even if, at a time v. hen I a.n in
defnult, the Government does not require me to pay immediately as d.esaibed in the preceding serten.:.et, !·1E- <3ow!rnr-H nl
wial still have tho right to do so if I am in default at a later date. If the Government has required me to immei.Jicately pay .n
full as desaibed above, the Government will have the right to be paid back by me for all of its c:csts and ru::Jer.ses in
enforcing this promissory note to the extent not prohibiied by applicable law. Thos•3 expenses inclu.je, for Jxatn~le,
ledt>UIIi:tiJle tntarney·s   ~es.




                                                                 2




                                                              EXHIBIT 1
                                                                                                                                  '~"IV''   I'• 'IVV•I
VdiJtii&.VJU     U(;t:)U   r.tt.\   (UlJI'ff~ilUU




                   USDC IN/ND case 1:19-cv-00140 document 1-1 filed 04/03/19 page 3 of 3
                                                                                                              A·:ccunt fl .-o!i I!·!J

    NOTICES. Unless applicable law requires a different method, any notice that must be given to me unjer thi..'> no~ wiil I•~
    {liven by delivering il or by mailing It by first class mail to me at the property address listed above •lr at a ditfe,·ent adc r~ ss .f
    i give the Government a notice of my different address. Any r.otice that must be {liven to the GoVErnmeni wiil be uivei by
    rnaillng it by .first dass mail to the Government at USDA Rural Housing Service, c/o CUstomer H~J:s~ 8:~£.>~~ ~
     .Post Offige Sox 66889. St LQuis. MO 63166                                ,cratadifferentaddressiflamgive!ltlnotleeoflha!
    different address.

    013LIGA TIONS OF PERSONS UNDER TIUS NOTE. If more than one person signs this note, eac·1 .',)E!rscn fs tully anrl
    personally obl:gated ro keep all of lhe promises made in this note, including the promise to pay thEJ ful: amount <J\\<ed.
    Any person who is a guarantor, surely, or endorser of this note is also obligated l•l do these things. The Gov.:rnm ~nt
    may enforce its rights under this note against each person individually or against all of us together. This neans that an:r
    one of us may be required to pay all of the amounts owed under this note. The te1m "Borrower" sllallrefe• tc• ~cl"
    person signing this note.

    WAIVERS. I and any other person who has obligations under lhls note waive the rights of presentrnar.l an:i mtice of
    dishonor. '"Prescntmenr means the right to require the Government· to demand payment of amounts due. "Notice of
    dishcmot"' means the ~ght to require the Government to give notice to other persons that amounts due ha~-e not bnen p3 k1.

    WARNrNG: Failure to fully disclose accurate and truthful financial fnfonnaticm fn eonnection 'Ni th my loe~n
    application may result In the termination of program assistance currently being recelv~. and the denial o·f
    future federal assistance under the Department of Agriculture's Debarment rcegulations, 7 C.F.R part S017.


    ,:))-{~AI M· \h.n~                                     SQ1                                                             Seal
                   \ Borrower Ashley N. VanHoosier
    _____________________________ &d

                     Borrower                                            --------------·-----------------
                                                                                     Borrower                              !~



['"
          AMOUNT                    DATE
                                                     RECORD OF ADVANCES
                                                           AMOUNr            DATE                   AMOUNI"
                                                                                                                        _:-=:::J
                                                                                                                        -------·-
                                                                                                                           DATE
                                                                                                                        ---·-~--·---·
                                                                                                  s
~}-                                                                                                                --
                                                     (8)S                                  fl~l
                                                    _m_s                                    fJ6lS
                                                Ino 'IS                                                            ·-·
~L                                                                                         nzl ~
'(41 s                                          [(II)      s                               [08) $
                                                                                                                   --.-------.--,
 (S\ s                                          [(12)      s                               [(19)$
_[6)_1_                                         1(13) $                                    11'20) s
                                                                                                                   -- ---·- =--===~=JI
 (7)$                                               (14)   s                               (21)
                                                                                              •
                                                                                                  s
                                                                                                              -·                            tl
                                                                                                                -
                                                                                                      M
                                                                                                                        DI!J:m:!UEJIEIDUJ
I                                                                                         TOUL        $
                                                                                                                        ~~IJt:




                                                                     3




                                                                    EXHIBIT 1
\ ..~- ,f!.-~
~--(~. .
~ ~-~~
                   ..                                                             IIIIIJJI page
                           USDC IN/ND case(1:19-cv-00140 document 1-2 filed (04/03/19        IIIII 1 of 7                              ~!JIIIlllll~ ~1111~ lllllllllllmlf~llll~ llmtll~llllllll- \~
                                                                                                                                   Doc ID:   00i6746500b7 Type: M'TG'~­
·.:;i                                                                                                                              Reoorded: 03/03/2010 at 12:52:02 PM
                                                                                                                                   Fee Amt: $26.00 PaQe 1 of 7
                                                                                                                                   Grant County Recorder
                                                                                                                                   Dlxl Fischer Conner County Recorder
                                                                                                                                   File2Q1Q-QQ1383




                                                              (Space Aoove ThiS LineForR.ecoromg Data]
                Fonn RD 3550-14 IN                                                                                              Fonn Approved
                (Rev. 09-05)                                                                                                    OMB No. 0575-0172
                                                                 United States Department of Agriculture
                                                                         Rural Housing Service
                                                                       MORTGAGE FOR INDIANA

                THIS MORTGAGE ("Security Instrument") is made on N\Cli CJ\ ~ 1 ;;I: Di 0                                       ,     . [Date]
                The mortgagor is C\ 5\> \-e_l.l. ' I . \/l'l h rtoo ~ u_ r
                                    P         _) "-.!.     "'\..                                                        ("Borrower").
                This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor
                agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized
                Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
                Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
                called "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full
                debt, if not paid earlier, due and payable on the maturity date:
                Date of Instrument                                      Principal Amount                            Maturity Date

                3/ :2./?.0{0                                       ~-   zq    I   57'1>. ~Y1                          3} I} )Ot/3

                This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
                renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under
                paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and
                agreements under this Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which
                may be granted to the Borrower by the Lender pursuant to 42 U.S.C. § 1472(g) or 1490(a). For this purpose, Borrower does
                hereby mortgage, grant and convey to Lender the following described property located in
                County , Indiana:

                                                              [See attached Exhibit A for Legal Description}

                                                                                                       r::_   !\ r .. ·~1!\ .                               L/(c;q 3 3
                which has the address of        (_vC() ~ .SOt.t...-\-tr..._    -D ~­                       (>.
                                                                                                       V\J...Y-1 ..._,._ 'Y                , Indiana
                                                 (Street)                                                   .       [City) G                                (ZIP]
                ("Property Address");


                According to the Paperwork Reduction Act of 1995, 110 persons are required to respond to a collection of information unless It displajis (i\•aTfdOf.flJ
                control number. 77re mlid OMB controlnimrber for this /liformation collection is 0575-0172. Tire time required to complete this i11formation collec-
                tion is estimated to m•erage 15 minutes per response, including the lime for reviewing instruction, searching existing data sources, gathering and
                maillfaining the data needed, and completing and reviewing the collection of iriformatlon.
                Initials~ _ _                                                                                                                             Page 1 of6



                                                                                  EXHIBIT 2
            USDC IN/ND case 1:19-cv-00140
                            (                                (
                                          document 1-2 filed 04/03/19 page 2 of 7


    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
and fixtures which now or hereafter are a part of the property. All replacements and additions shall also be covered by this
Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants
and will defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.

     THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

      1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
      2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds") for: (a) yearly
taxes and assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly leasehold
payments or ground rents on the Property, if any; (c) yearly hazard or property insurance premiums; and (d) yearly flood
msurance premiums, if any. These items are called "Escrow Items." Lender may, at any time, collect and hold Funds in an
amount not to exceed the maximum amount a lender for a federally related mortgage loan may require for Borrower's
escrow account under the federal Real Estate Settlement Procedures Act of 1974 as amended from time to time, 12 U.S.C.
§ 2601 et seq. ("RESPA"), unless another law or federal regulation that applies to the Funds sets a lesser amount. If so,
Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount. Lender may estimate the
amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with applicable law.
      The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured by a
federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not charge
Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
unless Lender pays Borrower interest on the Funds and applicable law penn its Lender to make such a charge. However,
Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service used by Lender
in connection with this loan, unless applicable law provides othenvise. Unless an agreement is made or applicable Jaw
requires interest to be paid, Lender shall not be required to pay Borrower any interest or eamings on the Funds. Borrower
and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to
the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
      If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds held by
 Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower shall make up the
deficiency in no more than twelve monthly payments, at Lender's sole discretion.
      Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
 Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph 22, Lender, prior to
the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit
 against the sums secured by this Security Instrument.
      3. Applicati_on of Payments. Unless applicable law or Lender's regulations provide othenvise, all payments received
 by Lender under paragraphs 1 and 2 shall be applied in the following order of priority: (1) to advances for the preservation
or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note; (3) to principal due
 under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late charges and other fees and
 charges.                                      _
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any. Borrower
 shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower shall pay them on
 time directly to the person owed payment Borrower shall promptly furnish to Lender all notices of amounts to be paid under
 this paragraph. If Borrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing
 the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has agreed
 in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner
acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings
 which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien an
 agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender detem1ines that any part of
 the Property is subject to a lien which may attain priority over this Security Instrument, Lender may give Borrower a notice
 identifying the lien. Borrower shall satisfy the lien or take one or more of the actions set forth above within ten (1 0) days

Initials   \~)\~\                                                                                                Page 2 of6



                                                      EXHIBIT 2
              USDC IN/ND case( 1:19-cv-00140 document 1-2 filed(04/03/19 page 3 of 7

of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
Lender, and pay or reimburse Lender for Lender's fees, costs, and expenses in connection with any full or partial release or
subordination of this instrument or any other transaction affecting the property.
     S. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by fire, hazards included within the temi "extended coverage" and any other hazards, includ-
ing floods or flooding, for which Lender requires insurance. This insurance shall be maintained in the an10unts and for the
periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to Lender's ap-
proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's
option Lender may obtain coverage to protect Lender's rights in the Property pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard mortgagee
clause. Lender shall have the righ( to hold the policies and renewals. If Lender requires, Borrower shall promptly give to
Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to the
insurance carrier and Lender. Lender may make proof of loss if not made promptly by Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair of
the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
restoration o.r repair is not economically feasible or Lender's security would be lessened, the insurancejroceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess pai to Borrower. If
Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance carrier
has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds to repair or
restore the Property or to pay sums secured by this Security Instrument, whether or not then due. The thirty (30) day period
will begin when the notice 1s given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of the payments. If
after acceleration the Property is acquired by Lender, Borrower's nght to any insurance policies and proceeds resulting
from damage to the Property prior to the acquisition shall pass to Lender to the extent ofthe sums secured by this Security
Instrument immediately prior to the acquisition.
      6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application; Leaseholds. Bor-
rower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or commit waste on the Property.
Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower shall comply
with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default if any forfeiture action or
proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
Property or otherwise materially impair the lien created by this Security Instrument or Lender's security interest. Borrower
may cure such a default by causing the action or proceeding to be dismissed with a ruling that, in Lender's good faith
determination, precludes forfeiture of the Borrower's interl'!St in the Property or other material impairment of the lien
created by this Security Instrument or Lender's security interest. Borrower shall also be in default if Borrower, during the
loan application process, gave materially false or inaccurate lnformation or statements to Lender (or failed to provide
 Lender with any material information) in connection with the loan evidenced by the Note. If this Security Instrument is on
 a leasehold, Borrower shall comply with all the provisions oftht' lease. If Borrower acquires fee title to the Property; the
 leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contait)ed in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations),
then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's rights in the
Property. Lender's actions may include paying any sums secured by a lien which has priority over this Security Instrument,
 appearing in court, paying reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may
 take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by this
 Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear interest from
 the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower request~
 ing payment.-
      8. Refinancing. If at any time it shall appear to LenderthatBorrowermay be able to obtain a loan from a responsible
 cooperative or private credit source, at reasonable rates and terms for loans for similar purposes, Borrower will, upon the
 Lender's request, apply for and accept such loan in sufficient amount to pay the note and any indebtedness secured hereby
 in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
 give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      l 0. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
 condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned
 and shall be paid to Lender. In the event. of a total takin~ of the Property, the proceeds shall be applied to the sums secured
 by this Security Instrument, whether or not then due, wtth any excess paid to Borrower. In the event of a partial taking of
 the Property in which the fair market value of the Property Immediately before the taking is equal to or greater than the
 amount of the sums secured by this Security Instrument immediately before the taking, unless Borrower and Lender other-
 wise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the proceeds multi-
 plied by the following fraction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the
                                                                                                                   Page 3 of6
Initials   ~=?\   )\-\ _

                                                         EXHIBIT 2
             USDC IN/ND case(1:19-cv-00140 document 1-2 filed (04/03/19 page 4 of 7

fair market value of the Property immediately before the taking. Any balance shall be paid to Borrower. In the event of a
partial taking of the Property in which the fair market value of the Property immediately before the taking is less than the
amount of the sums secured hereby immediately before the taking, unless Borrower and Lender otherwise agree in writing
or unless applicable law othenvise provides, the proceeds shall be applied to the sums secured by this Security Instrument
whether or not the sums are then due.
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to make
an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the date the notice
is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property
or to the sums secured by this Security Instrument, whether or not then due. Unless Lender and Borrower othenvise agree
in writing, any application of proceeds to principal shall not extend or postpone the due date of the monthly payments
referred to in paragraphs 1 and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modifi-
cation of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any successor in
interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in interest.
Lender shall not be required to commence proceedings against any successor in interest or refuse to extend time for pay-
ment or otherwise modify amortization of the sums secured by this Security Instrument by reason of any demand made by
the original Borrower or Borrower's successors in interest. Any forbearance by Lender in exercising any right or remedy
shall not be a waiver of or preclude the exercise of any right or remedy.
       12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements of this
Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs this Security
Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that
Borrower's interest in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay the
sums secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to extend, modify,
forbear or make any accommodations with regard to the terms ofthis Security Instrument or the Note without that Borrower's
consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by
mailing it by frrst class mail unless applicable law requires use of another method. The notice shall be directed to the
Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be given by
 frrst class mail to Lender's address stated herein or any other address Lender designates by notice to Borrower. Any notice
provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided
 in this paragraph.
       14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event that any
provision or clause ofthis Security Instrument or the Note conflicts with applicable law, such conflict shall not affect other
provisions of this Security Instrument or the Note which can be given effect without the conflicting provision. To this end
the provisions of this Security Instrument and the Note are declared to be severable. This instnunent shall be subject to the
present regulations of Lender, and to its future regulations not inconsistent with the express provisions hereof. All powers
and agencies granted in this instrument are coupled with an interest and are irrevocable by death or othenvise; and the rights
and remedies provided in this instrument are cumulative to remedies provided by law.
       15. Borrower's Copy. Borrower acknowledges receipt of one confomted copy of the Note and of this Security
 Instrument.
       16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any interest
 in it is leased for a temt greater than three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
 interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
 Lender may, at its option, require immediate payment in full of all sums secured by this Security Instrument.
        17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
 consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for the sale or
 t:ental of the Property or will otherwise make unavailable or deny the Property to anyone because of race, color, religion,
 sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and will
 not comply with or attempt to enforce any restrictive covenants on dwelling relating to race, color, religion, sex, national
 origin, handicap, age or familial status.
        18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this Security
 Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change in the entity
 (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security Instrument. There
 also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan
 Servicer, Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law.
 The notice will state the name and address of the new Loan Servicer and the address to which payments should be made.
        19. Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non-judicial foreclosure law applicable to
 foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in accordance
 with such federal procedure.
       20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any
 hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or storage on the
 Property of small quantities of hazardous substances that are generally recognized to be appropriate to normal residential
 uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
  Property that is in violation of any federal, state, or local environmental law or regulation.
Initials   {'4.)1;\- _                                                                                                 Page 4 of 6



                                                          EXHIBIT 2
            USDC IN/ND case( 1:19-cv-00140 document 1-2 filed( 04/03/19 page 5 of 7
                                           '



     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any hazardous substance or environmental
law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any governmental or
regulatory authority, that any removal or other remediation of any hazardous substance affect in~ the Property is necessary,
Borrower shall promptly take all necessary remedial actions in accordance with applicable envtronmentallaw and regula-
tions.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances by
environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and radioactive materials. As
used in this paragraph, "environmental Jaw" means federal laws and regulations and laws and regulations ofthe jurisdiction
where the Property is located that relate to health, safety or environmental protection.
     21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security instrument
held by Lender and executed or assumed by Borrower, and default under any other such security instrument shall constitute
default hereunder.
    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
    22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or secured by
this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the benefit of creditors,
the Lender, at its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any indebt-
edness to the Lender hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
able expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application by it
and production of this instrument, without other evidence and without notice of hearing of said application, have a receiver
appointed for the Property, with the usual powers of receivers in like cases, (d) foreclose this instrument as provided herein
or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
      23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by Jaw or a competent court to be
so paid, (c) the debt evidenced by the note and all indebtedness to the Lender secured hereby, (d) inferior liens of record
required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness of Borrower owing to
the Lender, and (t) any balance to Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase pnce by crediting such
amount on any debts of Borrower owing to the Lender, in the order prescribed above.
      24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
 limitations or limiting the conditions which the Lender may by regulation impose, including the interest rate it may charge,
as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benefit of any such
state laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under state law, the benefit of all
state laws (a) providing for valuation, appraisal, homestead or exemption ofthe property, (b) prohibiting maintenance of an
action for a deficiency judgll).ent or limtting the amount thereof or the time witlun which such action may be brought, or (c)
allowipg any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
and conveys all rights, inchoate or consummate, of descent, dower, curtesy, and homestead.
      25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
 this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend and supple-
 ment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
 [Check applicable box]
     0 Condominium Rider                       0 Planned Unit Development Rider   0 Other(s) [specify]


    BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages 1 through 6 of this
Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument.


.'- \j ·, c     H\   ';·t   '/\, ·· • ;·~:;- '~.::;., :_:.              (Seal)
  t1'2k\KJj t.J . \/O.X\ \-\vJ~ c~                           Borrower

                                                                        (Seal)
L.----------------------------Bno=rr=o~w=e=r--




lnillals (.)J)I;t                                                                                                Page 5 of6
        ·--

                                                                    EXHIBIT 2
                                      •'
                      USDC IN/ND case( 1:19-cv-00140 document 1-2 filed( 04/03/19 page 6 of 7




                                                                                     ACKNOWLEDGMENT


STATE OF INDIANA

coUNTYoF                      G¥ar. t                             :}"'
      Before me,
                               \. (:.\ u~
                           \h LJ,:(.~,,  \....;\p{') \--·(...1                                                                     , a Notary Public, this
                 ;;{ t~\ ~     day of t~.AJ.\ x; C k\.                                       , ctQfO                                                     ~d
- - - - - - - - - - - - - - - - - - - - a c k n o w l e d g e d the execution of the annexed mortgage.

                                                                                                                 d~
                                                                                         r
                                                                                                                               '
                             Notary Seal                                                (                                          l
                                                                                 *       "---·'                       (; !\._,/

                 ~
                          JULIE A. MOORE
                  Notary Public of the State of Indiana                                                                                        Notary Public
            .{"'       Resident of Grant County
                 My Commission Expires: April12, 2010

                                                                                 County and State of Residence



My commission expires_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


*Print, stamp or typell'rife the names of the mortgagors and tire 110taryjust beneath their signatures.

Preparer's Statement
The fonn of this Mortgage was prepared by the Office of the General Counsel, United States Department of Agriculture and
the material in the blank spaces was inserted by or under the direction of:            .
  \1J. c,\JU
       \J<            0
                          ·i~ ·. ,'\ ,
                              1
             r J)v<\{~ X \).Z,v~id
                                            n :\ ··.
                                   )jlfrWHL-·                .•. ~ ,.. ,_, -··    .J                            Jt·     r·· .r, (I .
                                                                                                               r~f.11U'. Cfa.t{
                                                                                                                                           ~
                                                                                                                                           1
·~Te)f.{  • •')..~ . ,. . j / ",.,,                                                                                         /l
~~) I I f\1. IJ 101 N Nt£ __anc.
                                                                                                               (Signaturij
                                                                                                                                       u
(Address)         ._          I            . ·'1• .., t
                                                    K1
 ·II.~ u li'' '· ~ ~
 ' \J· \. \A_/{ ~\1./0..; ;
             1

                  •
                              • v1.
                              l   t \_    4 ')u(A
                                              r
                                              D   ~ ~·   (
                                                                                                  I affirm, under the penalties for pe~ury,
                                                                                                  that Ihave tak:n reasonable care lo redact
                                                                                                  each Social Security number in this

Initials    flll+ _                                                                               do~,                                                   Page 6 of6




                                                                                             EXHIBIT 2
        USDC IN/ND case 1:19-cv-00140 document 1-2 filed 04/03/19 page 7 of 7
                                                                                                       Order No. : 101503211




                                                       EXHIBIT "A"

LOT NUMBER 4 IN DIAMOND ESTATES SUBDIVISION IN GRANT COUNTY, INDIANA.



 Property                   600 E. South D St., Gas City, IN 46933-2066
 Address:




 Copyright American Land Title Association. All rights reserved. The use of this Form is restricted to ALTA
 licensees and ALTA members in good standing as of the date of use. All other uses are prohibited. Reprinted under
 license from the American Land Title Association


                                                        EXHIBIT 2
\ld,"Jil/&.U.IU   UI;,J.I     rt\.,.\   /O;a/lf/~;JUO                            lJ..:JJJt\-" u   r·ll t   ut::,. t:: 1 uvuu.:ua.                                    ·~ 11 ·'1'•..11   ~~'\1•1




              \' USDC IN/ND case 1:19-cv-00140 document 1-3 filed 04/03/19 page 1 of 2

            Form RD 3550-12
            (Rev. 9-06)
                                                              United States Department of Agriculturoe
                                                                           Rural Housing Service                                    0 ~..3       f<lllil AjllKl\Cd
                                                                                                                                             OMB N-.•. 05'1~017.2

                                                                                                                                        Account #        ~530E
                                                           SUBSIDY REPAYMENT AGREEMENT
           Only one agreement should be eucuted by the subject boJIOwer f<1r the sobject property. The agJUmc:nt is completed at the
           closing of the fun Agmcy loaa to r.hf: bomlwer Rgardless ofwbether or not they qualify for paymem assistance :It thtt time.

            I. .As re·.tuin:d undt:rsection S21 of the Housing Act ofl949 (42 U.S. C. l490a), subsidy r::ceivcd in llCOOtdmcc wi1u l>an
            Ulldc!r section S02 of the Hoosing Act cf 1949 is n:payable to the Govemmen.t upon the di::position or nonoa:u~c:; of tbe
            5«Urity property. Deferred mortgage payments arc included as subsid}· under this a~t.

           2. When J fall to ocxupy or tranSfer title to my bome, recaptun: is due. !f I refinance or otbeJWise pay in full w[thcl.t tr~.:1Sfm·
           of title and continue to occupy the pzopcrty, the amowrt of recapture will be cak:Dlated bw; payment of reeaptcre c:.:~ be:
           ddemd, interest fttc, until the propc:rty is subsequently sold or vacated. [f dt:fc:md. the Govemmem mortpgr: c.tn b!
           5ubonlinated but will oot be released nor the promissory DOte satisfied until the Govemment is pa!d in full In sitaa:ion;
           where d<:fc::Jment of recapture is aD option, recapture will be discounted 2S% if paid in full at time of settlement.
           3. Calculating Original Equity.
           For Self-Hell' loans, the market value is the appr.liscd val11e as detcnnined at the time oflmm apprcvallobliption, •·t!ach is
           subject lo completion per plans and spc::cifications. If the house is not ultimately furnished under the Self-Help Prot~r.ur. an
           amended agreement using the marlr.ct value definition fer all other tr.mszctions as otttlined below mtJSI be com)Jldc.l.

           For all cthertrlln$.actions, the ma.tlcet value Is the lower of the:

                    Sales price, c:onstructicmlrdlabilitation cost, or lata! of these CQSL'l, whicllever is a~plicable
                    OR
                    Appralsed value as ddcrmmed at the time of loan approval/obligation.

           If the: applicant owns the bo.ilding site frCe and clear or if an existing l!Cli-AgCIIC)' dt:bt on the site wi1hout a dw:Jli.n,: wit not
           be lclinauctd with Agency fuuds, the llUit.ket value will be the lower of the appraised val~ or the construction cost p:W. tbf,
           value of the site.

           Mamt value of property located at:
          .600 E South D Street
           Gas City, IN   469332066                                                 S89,900.00


           Less Prior Liens                                                         $                           Hcldby_______                        -------
                                                                                    S                           H~by                                      __
           Less Subo~ Affordable Housing Products
                                                                                    S                           Held b y · · - - - - - -
                                                                                    s______ Hddby - - - - - - -
          Less Rwal Development Single Family Housing Loans                         s 84,573.00
          Equals Original Equity (If negath-e number usc "0")                       s 5,321.90
          Pcn:cnt cf Oliginal Equity                                                s s .92                    'K
          (Detcnnined by div:iding original equity by tht ma.tlcet value)            --


          4 .. Ifall.loans are-not subject to recapture; or-If all loans subjec11o rccaptuxe·are not being paid, the amount to be: rec.tplur.~d i!.
          computed aocording to the following fom::IUla. Divide the balmcc:: ofloaas subject to .n:c:aptwe that arc being paid by oe nhn1ce
          of all open loans. Multiply the result by 100 to dt:ti:DD.ine the ptrccnt of the outstanding baliiDCe of open loans being ~air!.




            Ac::c::nrrfm tD tluJ P~l R«/uai4n del of199$ no~~
            WIUd  Dli                    771•
                          CDIIIrtJI /cumber.
                                                                                                                                                     ·----]
                                               va.liJ OMB COIItrol rtWiilb<:l' fartlris = d o n r.:ltf«t~a• 1.1 0575.017f.Jt ti- nqw«lm et>•iq•lit! tJ.i:
                                                                                            d M f'tt Nl tD a collectitJ11 o in ~litm U7r/c.; il dur:l.:r ·~a
            infomtrGi.all CtJU«titJ/1 it atima!4d ID ~ j lllimlta per -~~En. ilu:ludi'11g tJ-..e 1i1ufor rrkwl:'ll bwrlu:tinns, fflur::J:iflg c !:'.;., d:; '''
          1 5<li•U¢ f:<Ulrri~~g aNi lfltlblli1i~ tA. dDr4 nMdM. and CtJmpUtbtg IJM '!Mr.uitr,g til• cDIUcti011 ofm/tlmltldot&.                           ~-




                                                                                                                                                     AUt:'



                                                                                 EXHIBIT 3
U,.),'lil/.;U.IU     U(;:J,!     l'i\,\   /11:>/4/;):)UU                        IJ:::»JJi\-1<11 ru 1. ueve 1 uvwe11 L                                                          II:Y~JUU4,-   uuu'


           .\   ~     USDC IN/ND case 1:19-cv-00140 document 1-3 filed 04/03/19 page 2 of 2




                                                                                                                                                                         •••
                    s.             moJiths                                        Avemge iDteRSt rate paid
                                   loan                                   u          2.1          3.1    4.1        S.l              6.l
                                   outstanding                  1%        2%         3%           4%      S%        6%               7%                         :·7%
                                     0 - 59                    .so        .so        .50          .so     .44       .32              .22                        .11
                                    60 - 119                   .so        .so        .so          .49     .42       .31              .21                        .ll
                                  120 - 179                    .so        .so        .so          .48     .40       .30              .20                        .10
                                  180 - 239                    •.50       .so        .49          .42     .36       .26              .18                        .:>:)
                                  240- 299                     •.50       .so        .46          .38     .33       .24              .17                        .V!l
                                  300 - 359                    .so        .45        .40          .34     .29       .21              .14                        ,(Y,I
                                  360 & up                     .47        .40        .36          .31     .26       .19              .13                        _1)9


                    6. Calculating Recaptare
                             Cum:nt Malketvalue
                         LESS
                               Origiml amount of prior liens and subozdinate aff<Jrdablc housing producU,
                               RHS balance,
                               Reasonable closing costs,
                               PriDcipal reduction at note rate,
                               Original equity (see parapp.h 3), and
                               Capi!al improvemems (see 7 CFR part 3SS0).
                         EQUALS
                               Appreciation value. (If this is a positive value, continue.)
                         TIMES
                            Peremtage in pamgraph 4 (if applicable),
                            Perctntage in pamgraph 5, and
                            Rerum on bomlwets original equity (100%- percentage in pamgraph 3).
                         EQUALS
                            Value appreciation subject to recapture. Recapture due equals the lessu of this figure or
                            the amount of subsidy rec:c:ivai

                    3orrower agrees to pay recaptnre in accordance with this agreement.



                         (?J.')h\~.e ·\
                     S.mower


                      Burrawu
                                               N. \Jc....."""" ~~~                            -
                                                                                                  ---t-I
                                                                                                                Date


                                                                                                                Date
                                                                                                                          03-02-2(110
                                                                                                                                                                 ---------l
                                                                                                                                                                        -------

                                                                                                                          .... -   w ..    ..   ~-


                                                                                                                                                         ------------
                                                                                                                                                     .... ,.,

                                                                                                                                                                                      ...




                                                                                EXHIBIT 3
                USDC IN/ND case 1:19-cv-00140 document 1-4 filed 04/03/19 page 1 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19cv140
               ASHLEY N. VANHOOSIER,                               )
           a/k/a ASHLEY N. TIMMONS, ET AL                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ASHLEY N. VANHOOSIER,
                                         a/k/a ASHLEY N. TIMMONS
                                         3222 South McClure Street
                                         Marion, IN 46953-4042




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00140 document 1-4 filed 04/03/19 page 2 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19cv140

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
                USDC IN/ND case 1:19-cv-00140 document 1-4 filed 04/03/19 page 3 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 1:19CV140
               ASHLEY N. VANHOOSIER,                               )
           a/k/a ASHLEY N. TIMMONS, ET AL                          )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) VIA CREDIT UNION
                                         c/o David Abernathy, Registered Agent
                                         4505 A. Adams Street
                                         Marion, IN 46953




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         E. Ross Adair Federal Bldg., U.S. Courthouse
                                         1300 South Harrison Street, Room 3128
                                         Fort Wayne, IN 46802-3489

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 1:19-cv-00140 document 1-4 filed 04/03/19 page 4 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19CV140

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 1:19-cv-00140 document 1-5 filed 04/03/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 ASHLEY N. VANHOOSIER,
                   United States of America                                                                      a/k/a ASHLEY N. TIMMONS,, et al

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Grant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   04/02/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
